UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07702 The Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: March 31 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 12/31/09 is included with this Form. Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) December 31, 2009 Shares Value COMMON STOCKS (58.7%) CONSUMER DISCRETIONARY(6.3%) 8,500 Aeropostale, Inc. * $ 289,425 2,200 AutoZone, Inc. * 347,754 6,500 Buckle, Inc. (The) 190,320 12,800 Guess?, Inc. 541,440 6,000 Johnson Controls, Inc. 163,440 14,000 LKQ Corp. * 274,260 4,000 O’Reilly Automotive, Inc. * 152,480 9,000 Phillips-Van Heusen Corp. 366,120 1,500 Priceline.com, Inc. * 327,750 4,000 Shaw Communications, Inc. Class B 82,280 1,600 Strayer Education, Inc. 339,984 9,000 TJX Companies, Inc. (The) 328,950 3,400 Warnaco Group, Inc. (The) * 143,446 9,400 Yum! Brands, Inc. 328,718 3,876,367 CONSUMER STAPLES (2.2%) 2,300 British American Tobacco PLC ADR 148,718 6,400 Church & Dwight Co., Inc. 386,880 13,300 Flowers Foods, Inc. 316,008 7,200 Hormel Foods Corp. 276,840 5,000 TreeHouse Foods, Inc. * 194,300 1,322,746 ENERGY (3.9%) 2,700 FMC Technologies, Inc. * 156,168 14,500 Range Resources Corp. 722,825 17,000 Southwestern Energy Co. * 819,400 7,000 Superior Energy Services, Inc. * 170,030 9,500 Tenaris S.A. ADR 405,175 5,000 World Fuel Services Corp. 133,950 2,407,548 FINANCIALS (6.6%) 4,000 Affiliated Managers Group, Inc. * 269,400 6,300 AFLAC, Inc. 291,375 3,900 Arch Capital Group Ltd. * 279,045 17,070 Banco Bilbao Vizcaya Argentaria, S.A. ADR 307,943 5,500 Bank of Nova Scotia 257,070 3,300 BlackRock, Inc. 766,260 5,963 Commerce Bancshares, Inc. 230,885 9,700 Eaton Vance Corp. 294,977 2,600 Franklin Resources, Inc. 273,910 1,700 Goldman Sachs Group, Inc. (The) 287,028 678 Reinsurance Group of America, Inc. 32,307 2,600 Royal Bank of Canada 139,230 6,800 T. Rowe Price Group, Inc. 362,100 10,000 Wells Fargo & Co. 269,900 4,061,430 HEALTH CARE (11.7%) 9,000 Alexion Pharmaceuticals, Inc. * 439,380 4,800 Allergan, Inc. 302,448 3,000 Cerner Corp. * 247,320 2,700 Covidien PLC 129,303 3,000 Edwards Lifesciences Corp. * 260,550 Shares Value 3,000 Emergency Medical Services Corp. Class A * $ 162,450 12,400 Express Scripts, Inc. * 1,071,980 4,600 Fresenius Medical Care AG & Co. KGaA ADR 243,846 7,600 Gilead Sciences, Inc. * 328,928 5,700 Henry Schein, Inc. * 299,820 7,000 IDEXX Laboratories, Inc. * 374,080 2,800 Intuitive Surgical, Inc. * 849,296 3,500 Laboratory Corporation of America Holdings * 261,940 7,600 Medco Health Solutions, Inc. * 485,716 6,750 Neogen Corp. * 159,368 8,000 Owens & Minor, Inc. 343,440 6,000 Teva Pharmaceutical Industries Ltd. ADR 337,080 7,000 Thermo Fisher Scientific, Inc. * 333,830 7,000 Warner Chilcott PLC Class A * 199,290 4,400 Waters Corp. * 272,624 2,300 West Pharmaceutical Services, Inc. 90,160 7,192,849 INDUSTRIALS (13.5%) 6,600 Acuity Brands, Inc. 235,224 7,500 AMETEK, Inc. 286,800 6,400 AZZ, Inc. * 209,280 7,000 Bucyrus International, Inc. 394,590 6,000 C.H. Robinson Worldwide, Inc. 352,380 6,400 Canadian National Railway Co. 347,904 7,000 Copart, Inc. * 256,410 10,600 Covanta Holding Corp. * 191,754 2,700 Danaher Corp. 203,040 10,600 EMCOR Group, Inc. * 285,140 5,300 Esterline Technologies Corp. * 216,081 3,500 Flowserve Corp. 330,855 6,500 FTI Consulting, Inc. * 306,540 5,000 ITT Corp. 248,700 11,400 Kansas City Southern * 379,506 9,400 Kirby Corp. * 327,402 3,500 L-3 Communications Holdings, Inc. 304,325 7,000 Lennox International, Inc. 273,280 4,750 Moog, Inc. Class A * 138,842 5,000 Raytheon Co. 257,600 15,000 Republic Services, Inc. 424,650 4,600 Roper Industries, Inc. 240,902 8,600 Stericycle, Inc. * 474,462 5,000 United Technologies Corp. 347,050 3,000 URS Corp. * 133,560 3,500 Valmont Industries, Inc. 274,575 3,200 W.W. Grainger, Inc. 309,856 10,500 Waste Connections, Inc. * 350,070 5,600 Woodward Governor Co. 144,312 8,245,090 INFORMATION TECHNOLOGY (6.1%) 14,000 Amphenol Corp. Class A 646,520 15,000 ANSYS, Inc. * 651,900 9,000 Atheros Communications, Inc. * 308,160 4,000 Cognizant Technology Solutions Corp. Class A * 181,200 8,000 Concur Technologies, Inc. * 342,000 2,500 Equinix, Inc. * 265,375 1 Value Line Asset Allocation Fund, Inc. December 31, 2009 Shares Value 2,000 FactSet Research Systems, Inc. $ 131,740 6,500 Informatica Corp. * 168,090 2,000 NCI, Inc. Class A * 55,300 4,500 Salesforce.com, Inc. * 331,965 5,000 Sybase, Inc. * 217,000 4,300 SYNNEX Corp. * 131,838 5,000 Teradata Corp. * 157,150 3,000 VistaPrint NV * 169,980 3,758,218 MATERIALS (5.1%) 4,000 Air Products & Chemicals, Inc. 324,240 10,000 Airgas, Inc. 476,000 7,000 AptarGroup, Inc. 250,180 7,000 Celanese Corp. Series A 224,700 6,000 Crown Holdings, Inc. * 153,480 6,000 Ecolab, Inc. 267,480 4,400 Lubrizol Corp. (The) 320,980 2,000 NewMarket Corp. 229,540 5,400 Praxair, Inc. 433,674 8,400 Sigma-Aldrich Corp. 424,452 3,104,726 TELECOMMUNICATION SERVICES (2.5%) 12,000 American Tower Corp. Class A * 518,520 9,000 Crown Castle International Corp. * 351,360 12,000 SBA Communications Corp. Class A * 409,920 3,000 Telefonica S.A. ADR 250,560 1,530,360 UTILITIES (0.8%) 2,700 Entergy Corp. 220,968 2,600 South Jersey Industries, Inc. 99,268 3,000 Wisconsin Energy Corp. 149,490 469,726 TOTAL COMMON STOCKS(Cost $25,519,371) 35,969,060 Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (16.7%) $ 1,000,000 Federal Home Loan Banks, 1.38%, 5/16/11 1,007,047 2,000,000 Federal Home Loan Banks, 2.00%, 7/27/12 2,003,840 1,000,000 Federal Home Loan Mortgage Corp., 2.25%, 7/16/12 1,004,830 1,186,102 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 1,227,015 966,982 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 1,003,833 429,490 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316, 5.00%, 9/1/21 450,614 1,000,000 Federal National Mortgage Association, 2.05%, 7/30/12 1,000,223 1,204,931 Federal National Mortgage Association, 5.00%, 11/1/34 1,240,389 Principal Amount Value $ 1,253,072 Government National Mortgage Association, 5.50%, 1/15/36 $ 1,316,761 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (1)(Cost $10,062,515) 10,254,552 CORPORATE BONDS & NOTES (7.3%) COMMUNICATIONS (3.8%) 1,000,000 BellSouth Corp., 5.20%, 9/15/14 1,070,993 1,000,000 Verizon Communications, Inc., 8.75%, 11/1/18 1,249,019 2,320,012 CONSUMER, NON-CYCLICAL (1.8%) 1,000,000 Pfizer, Inc., 5.35%, 3/15/15 1,092,905 FINANCIAL (1.7%) 1,000,000 General Electric Capital Corp., 5.20%, 2/1/11 1,043,201 TOTAL CORPORATE BONDS & NOTES (1)(Cost $4,007,724) 4,456,118 U.S. TREASURY OBLIGATIONS (1.6%) U.S. TREASURY NOTES & BONDS (1.6%) 1,000,000 U.S. Treasury Notes, 1.13%, 6/30/11 1,004,062 TOTAL U.S. TREASURY OBLIGATIONS (1)(Cost $1,001,689) 1,004,062 TOTAL INVESTMENT SECURITIES (2) (84.3%)(Cost $40,591,299) 51,683,792 SHORT-TERM INVESTMENTS (15.4%) REPURCHASE AGREEMENTS (3) (3.9%) 2,400,000 With Morgan Stanley, 0.00%, dated 12/31/2009, due 01/04/10, delivery value $2,400,000 (collateralized by $2,440,000 U.S. Treasury Notes 1.125%, due 6/30/11, with a value of $2,450,294) 2,400,000 U.S. GOVERNMENT AGENCY OBLIGATIONS (11.5%) 2,000,000 Federal Home Loan Mortgage Corp. Discount Notes, 0.08%, 1/26/10 1,999,931 5,000,000 Federal National Mortgage Association Discount Notes, 0.08%, 3/10/10 (4) 4,999,150 6,999,081 TOTAL SHORT-TERM INVESTMENTS (1)(Cost $9,399,081) 9,399,081 2 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.3%) 206,930 NET ASSETS (4) (100%) $ 61,289,803 NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE($61,289,803 ÷ 3,552,394 shares outstanding) $ 17.25 * Non-income producing. (1) Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. (2) Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. (3) The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. (4) The rate shown on discount securities represents the yield or rate as of December 31, 2009. (4) For federal income tax purposes, the aggregate cost was $49,990,380, aggregate gross unrealized appreciation was $11,774,839, aggregate gross unrealized depreciation was $682,345 and the net unrealized appreciation was $11,092,494. ADR American Depositary Receipt. 3 In accordance with FASB ASC 820-10, Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances.
